248 F.2d 654
101 U.S.App.D.C. 332
James E. FORD, Appellant,v.UNITED STATES of America, Appellee.
No. 13743.
United States Court of Appeals District of Columbia Circuit.
Argued Sept. 17, 1957.Decided Oct. 3, 1957.

Mr. J. Roger Wollenberg, Washington, D.C.  (appointed by this court), for appellant.
Mr. Carl W. Belcher, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Lewis Carroll, Robert J. Asman and Alfred Burka, Asst. U.S. Attys., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and WILBUR K. MILLER and BASTIAN, Circuit Judges.
PER CURIAM.


1
This appeal is from a conviction of housebreaking and larceny.  We find no error affecting substantial rights.


2
Affirmed.